Citation Nr: 1133098	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  05-16 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a chronic sinus disorder and, if so, whether entitlement to service connection for a chronic sinus disorder is warranted.  

2.  Entitlement to service connection for a chronic acquired psychiatric disorder to include posttraumatic stress disorder, depression, and mood swings.  

3.  Entitlement to service connection for chronic hypertension.  

4.  Entitlement to service connection for a chronic right eye disorder to include blurred vision and double vision.  

5.  Entitlement to service connection for a chronic left eye disorder to include blurred vision and double vision.  

6.  Entitlement to service connection for chronic sleep apnea.

7.  Entitlement to an increased disability evaluation for the Veteran's chronic headaches and left facial trauma residuals, currently evaluated as 30 percent disabling.  

8.  Entitlement to an increased disability evaluation for the Veteran's left knee impairment, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1976 to March 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Waco, Texas, Regional Office (RO) which increased the disability evaluation for the Veteran's left knee impairment from noncompensable to 10 percent disabling and effectuated the award as of November 21, 2003.  In August 2004, the Veteran submitted a notice of disagreement (NOD) with the evaluation assigned for his left knee disability.  In September 2004, the RO issued a statement of the case (SOC) to the Veteran and his accredited representative.  In October 2004, the Veteran submitted a substantive appeal from the March 2004 rating decision.  

In November 2004, the RO increased the evaluation for the Veteran's chronic headaches and left facial trauma residuals from noncompensable to 30 percent and effectuated the award as of July 28, 2004.  In April 2005, the Veteran submitted a NOD with the evaluation assigned for his chronic headaches and left facial trauma residuals.  In May 2005, the RO issued a SOC to the Veteran and his accredited representative which addressed the issue of an increased evaluation for his chronic headaches and left facial trauma residuals.  In May 2005, the Veteran submitted an Appeal to the Board (VA Form 9) from the November 2004 rating decision.  

In June 2007, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a chronic sinus disorder.  In July 2007, the Veteran submitted a NOD with the June 2007 RO determination.  In August 2007, the RO issued a SOC to the Veteran and his accredited representative which addressed the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a chronic sinus disorder.  In October 2007, the Veteran submitted an Appeal to the Board (VA Form 9) from the June 2007 RO determination.  

In March 2009, the RO denied service connection for posttraumatic stress disorder (PTSD), depression, mood swings, stress, hypertension, bilateral loss of vision, and sleep apnea.  In April 2009, the Veteran submitted a NOD with the March 2009 rating decision.  In April 2009, the RO issued a SOC to the Veteran and his accredited representative which addressed the Veteran's April 2009 rating decision.  In December 2009, the Veteran submitted an Appeal to the Board (VA Form 9) from the March 2009 rating decision.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for a psychiatric disorder includes any such disorder that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the psychiatric issue on appeal has been reframed as shown on the first page of this decision.  It is acknowledged that such description includes a claim of entitlement to service connection for all current acquired psychiatric disorders.  

The issues of service connection for a chronic sinus disorder, a chronic acquired psychiatric disorder, chronic hypertension, a chronic right eye disorder, a chronic left eye disorder, and chronic sleep apnea and increased evaluations for the Veteran's chronic headaches and left facial trauma residuals and left knee impairment are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.   

In December 2009, the Veteran submitted an informal claim of entitlement to service connection for chronic chemical exposure residuals.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In May 1984, the Board denied service connection for a chronic sinus disorder.  The Veteran was provided with a copy of the Board decision.  

2. The documentation submitted since the May 1984 Board decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSION OF LAW

The May 1984 Board decision denying service connection for a chronic sinus disorder is final.  New and material evidence sufficient to reopen the Veteran's 

service connection for a chronic sinus disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), the VA has the duty to notify and to assist claimants in substantiating their claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for a chronic sinus disorder to the RO for additional action.  Therefore, no further discussion of the VA's duty to notify and to assist is necessary.  

A final Board decision is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error or unless new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1100 (2010).  


I.  Prior Board Decision

In May 1984, the Board denied service connection for a chronic sinus disorder as the claimed disorder was not objectively shown during active service or at any time thereafter.  The Veteran was provided with a copy of the Board's decision.  

The evidence considered by the Board in its May 1984 decision may be briefly summarized.  The Veteran's service treatment records make no reference to a chronic sinus disorder.  In his October 1982 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that he incurred sinus problems after being struck in the face by a softball in 1978 during active service.  The report of a VA examination for compensation purposes states that the Veteran presented a history of sinus congestion of one and a half years' duration.  No sinus diagnosis was advanced.  


II.  New and Material Evidence

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record. In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence received since the May 1984 Board decision consists of VA examination and clinical documentation; private clinical documentation; the transcripts of a November 2009 hearing before a VA hearing officer and the April 2010 hearing before the undersigned Acting Veterans Law Judge sitting at the RO; and written statements from the Veteran.  A January 2005 magnetic resonance imaging study from M. Opatowsky, M.D., revealed findings consistent with mucosal thickening of the paranasal sinuses.  An April 2007 VA treatment record states that the Veteran was found to exhibit acute sinusitis.  Clinical documentation from F. Fazeli, M.D., dated in January 2008 and April 2008 reports that the Veteran was diagnosed with and treated for sinusitis.  At the April 2010 hearing before the undersigned Acting Veterans Law Judge, the Veteran testified that he initially manifested a chronic sinus disorder during active service after sustaining his left facial trauma.  
The Board observes that the Veteran's testimony is to be presumed to be credible for reopening purposes unless it is found to be incredible on its face.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's testimony includes new assertions that he had suffered from a chronic sinus disorder following his inservice left facial trauma.  The Board finds that the Veteran's testimony is credible.  The April 2007 VA treatment record, the private magnetic resonance imaging study,  Dr. Fazeli's 2008 clinical documentation, and the April 2010 hearing transcript reflect that the Veteran initially experienced sinus symptoms during active service and has been diagnosed with sinusitis by treating VA and private physicians.  Such documentation constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for a chronic sinus disorder is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for a chronic sinus disorder is granted.  


REMAND

In light of its reopening above, the Veteran's claim of entitlement to service connection for a chronic sinus disorder is to be determined following a de novo review of the entire record.  

The Veteran asserts that service connection for a chronic sinus disorder, a chronic acquired psychiatric disorder, chronic hypertension, a chronic right eye disorder, a chronic left eye disorder, and chronic sleep apnea is warranted as the claimed disorders were either initially manifested during active service or secondary to his service-connected chronic headaches and left facial trauma residuals.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Initially, the Board observes that the Veteran submitted additional relevant documentation in April and May 2010.  In February 2011, the Veteran expressly did not waive RO review of the additional documentation and requested that the Board remand his claims to the RO so that such a review could be conducted.  The Federal Circuit has invalidated the regulations which empowered the Board to consider additional evidence without prior RO review in the absence of a waiver of such review by the Veteran or his representative.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The Veteran has reported ongoing VA and private treatment of the claimed disorders.  Clinical documentation of the cited treatment is not of record.  The VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

The Veteran has not been afforded a VA evaluation to ascertain the etiological relationship, if any, between the claimed disorders and the Veteran's service-connected chronic headaches and left facial trauma residuals.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran asserts that his chronic headaches and left knee disability are productive of significant impairment and warrant assignment of increased evaluations.  The Board observes that the Veteran was last afforded a VA evaluation which addressed his chronic headaches and left facial trauma residuals and his left knee disability in May 2009 and December 2003, respectively.  The Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice to the Veteran which informs the Veteran about the type of evidence necessary to establish service connection for a chronic sinus disorder, a chronic acquired psychiatric disorder to include PTSD, depression, and mood swings, chronic hypertension, a chronic right eye disorder to include blurred vision and double vision, a chronic left eye disorder to include blurred vision and double vision, and chronic sleep apnea on direct, presumptive, and secondary bases (to include as secondary to a service-connected disability).  He should also be provided with the information and evidence needed to establish initial evaluations and effective dates for the claimed disabilities and increased evaluations for his service-connected chronic headaches and left facial trauma residuals and left knee disorder.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed chronic sinus disorder, acquired psychiatric disorder, hypertension, right eye disorder, left eye disorder, and sleep apnea and all treatment of his service-connected chronic headaches, left facial trauma residuals, and left knee disability not already of record.  Upon receipt of the requested information and the appropriate releases, contact F. Fazeli, M.D., and all other identified health care providers and request that they forward copies of all available clinical documentation, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

3.  Associate with the claims files relevant VA medical treatment records pertaining to the Veteran since discharge from service that are not already of record.  If there are no VA medical records, this finding should be documented in the claims folder. 

4.  After all of the above development is completed, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed chronic sinus disorder, acquired psychiatric disorder, hypertension, right eye disorder, left eye disorder and sleep apnea.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner or examiners should advance opinions addressing the following questions:

a.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic sinus disorder had its onset during active service; is related to the Veteran's inservice left facial trauma; otherwise is related to active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his chronic headaches, left facial trauma residuals, and other service-connected disabilities.  A complete rationale is required for any stated opinion.  

b.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's chronic hypertension had its onset during active service; otherwise is related to active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his chronic headaches, left facial trauma residuals and other service-connected disabilities.  A complete rationale is required for any stated opinion.  

c.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic eye or vision disorder had its onset during active service; is related to the Veteran's inservice left facial trauma; otherwise is related to active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his chronic headaches, left facial trauma residuals, and other service-connected disabilities.  A complete rationale is required for any stated opinion.  

d.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic sleep apnea had its onset during active service; is related to the Veteran's inservice left facial trauma; otherwise is related to active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his chronic headaches, left facial trauma residuals, and other service-connected disabilities.  A complete rationale is required for any stated opinion.  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

5.  After completion of the action requested above in paragraphs 1-3, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected chronic headaches and left facial trauma residuals.  Any appropriate evaluations, studies, photographs, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  The examiner should express an opinion as to the impact of the Veteran's chronic headaches and left facial trauma residuals upon his vocational pursuits.  A complete rationale is required for any stated opinion.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

6.  After completion of the action requested above in paragraphs 1-3, schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected chronic left knee disorder.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner should further identify the limitation of activity imposed by the Veteran's left knee disorder with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his left knee should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's left knee disability upon his vocational pursuits. 

Send the claims folders to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. The examiner is requested to provide a rationale for all stated opinions.

7.  After the requested examination has been completed, the examination reports should be reviewed to ensure that there is complete compliance with the directives of this remand.  The examination reports should be returned to the examiners if they are deficient in any manner.  

8.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other approp+riate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


